Shareholder Accounts Corporate Offices c/o Ultimus Fund Solutions, LLC 3707 W. Maple Road P.O. Box 46707 Bloomfield Hills, MI 48301 Cincinnati, OH 45246 (248) 644-8500 1-888-726-0753 SCHWARTZ INVESTMENT TRUST Fax (248) 644-4250 FILED VIA EDGAR May 1, 2014 U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Schwartz Investment Trust File Nos. 33-51626 Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, the undersigned certifies that (i) the form of Prospectuses and Statements of Additional Information that would have been filed under paragraph (c) of Rule 497 would not have differed from that contained in the most recent amendment to the Trust’s registration statement on Form N-1A and (ii) the text of the most recent amendment (Post-Effective Amendment No. 32) has been filed electronically. Please contact the undersigned at 513/587-3406 if you have any questions concerning this filing. Very truly yours, /s/ Wade R. Bridge Wade R. Bridge Assistant Secretary
